Order entered September 12, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00980-CV

                      IN RE TUNAD ENTERPRISES, INC., Relator

                Original Proceeding from the 417th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 417-00618-2016

                                          ORDER
                        Before Justices Bridges, Brown, and Boatright

       Before the Court is relator’s motion for emergency stay. In light of the Court’s opinion

of this date denying relator’s petition for writ of mandamus, we DENY the motion as moot.


                                                    /s/   JASON BOATRIGHT
                                                          JUSTICE